IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED

CODY LEE WHITE,

             Appellant,

 v.                                                     Case No. 5D17-842

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed July 21, 2017

3.850 Appeal from the Circuit
Court for Osceola County,
Jon B. Morgan, Judge.

Cody Lee White, Raiford, pro se.

No Appearance for Appellee.


EDWARDS, J.

      Cody White appeals the summary denial of his amended motion for postconviction

relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm as to grounds

one, two, three, four, six, and seven. However, we reverse as to ground five because it

is not conclusively refuted by the record. We remand to the trial court either to attach

records that conclusively refute ground five or to conduct an evidentiary hearing on that

ground.

      AFFIRMED in part; REVERSED in part; and REMANDED.

WALLIS and EISNAUGLE, JJ., concur.